Title: To John Adams from François Adriaan Van der Kemp, 16 April 1814
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and high respected Sir!
Oldenb. 16 Apr. 1814.


The sun breaks through the skies—I skipt just in the garden—but the soil is yet too wet—to morrow—if it is a warm day—I shall make a beginning of gardening. I must take hold of the few moments at mÿ command—to answer your favour of the 8th. Brucker’s hist critica Philosophiæ is a work indeed of immense erudition; and considerable acuteness. It consists in 5 vol 4to. I regret, that it was sold with my Librarÿ. It is beyond question—the most complete, and judicious work of that kind, we possess—Perhaps—it may be deemed in some respects too exuberant—but this is the characteristic of the German nation & ought to be in possession of every young man, who is ambitious to excel—and has for his great object in view any other thing—but to consult himselv the Ancients—His fidelity is equal to his correctness. He was a Professor of Philosophy—at Halle or Leipsich—if I am not mistaken—
I have not seen nor heard from the Gen. Reposit, except from your Letter. What you call a bagatelle, Judge Davis calls an eloquent treatise—I can not write to Judge Davis—you perhaps chuse not to do it—but—ask of mr Shaw, he maÿ do it in my name; I want to see that piece—why did you not permit me, to keep that other Letter? I return it with my Sincere thanks—you say—none of your writings were popular—I know it, they could not be so—they were not adapted to captivate the vulgar applause, I know it—Adam! you could not stoop, to take the staff, nor lay it down just as the rabble please to smile or frown, but your writings shall not be forgotten—This letter contained the outlines of your Defence—I perused it with great satisfaction.
Permit me to suggest one incorrectness—Pag. 12. (If your healing hand will restore it—I dare not touch it. Part of the § relates to England or the long Parliament—a part to Holland—In the latter the city magistrates have been always for life—with some small distinction—and they allway filled their own vacancies, without anÿ application to constituents at all. the last were not even known there in name since—the Resolve of 1581—When you meet with another copÿ—I lay a claim on it.
But this makes me recollect—that for many, many years I enquired of you—if you was the writer of the Historia Succincta Hospitalis S. Elisabethæ. printed London 1786 dedicated to Joseph. II—which I then received from London. you never answered it—and no man—then in London could have send it—I supposed, as his Excell. The Amer. Ambassador.
Thus far I wrote last mondaÿ—two daÿs I spend in the garden—and was rewarded the next with violent headache—which abated last evening—Now I am again free—and the cold and snowÿ weather procures me the privilege of finishing this Letter.
I omitted to mention, that of Bruckers Hist: crit. Philos—is a very correct compendium—a hugh octavo small print—intended for young students to which—if you recommended it to Tyrones—ought to be added—the useful tables of Seutterus—who followed the same plan—as Priestlÿ in his Chron. and Biographical charts. I know not—if either of them was acquainted with the other, or with their plans. Seutter—is a learned man—Secundi ordinis—but—nevertheless—the previous use of his Tables shall give the student a concise view of the extensive ground of Brucker—It are six large Folio Tables—in plano—The title is “Philosophiæ universæ origines et Successiones a mundi ortu ad presens seculum juxta observationes recentissimas, quas in Historia critica Philosophiæ excussit Jacobus Bruckerus, Academiæ Berdimensis et Bononice membrum, Succincta diatypesi ære exhibitæ a Matthia Seuttero Geographo Cæsariense. August: Vindelicum. vi. Tab. Fol. plan.
The centre contains a delineation of Philosophy and Philosophers—the margin’s observations and illustrations—relatif to the Tables.
Tab. iPhilosophiam ejusque  Successiones in orbe vetustissimo continens.Philosophia {Ante de’ luvianaPost de’ luviana {BarbarorumGræconean.BarbaricaOrientalium HebræorumChaldeorum, AssyriorumPersiorumIndorumArabiumPhoenicumMeridionaliumAegyptionumAethiopumOccidentaliumCeltarumEtrusconumRomanorumHyperboreonumScythanumThracumTab. iiHistoriam Philosophiæ Græcæ in infantia, et adultam ex propagine Italica complexam—iiiHistoriam Philosophiæ Græcaæ ex Ionica propagine complexam—ivHistoriam Philosophiæ ab initus Romanæ Monarchiæ ad repurgatas literas complexam—vHistoriam Philosophiæ emendatæ Sectariæ —viHistoriam Philosophiæ recentioris Eclecticæ atque exoticæ complexam 
If I was more at ease—I mean—if I could dispose of mÿ time at pleasure, I should be tempted—to try—if I could bring forward something—at least worth showing to them, who honour me with their esteem—on Brown’s Sceme of Popular errors—but I would extend it— as I hinted in mÿ last—to everÿ kind—moral—intellectual—Physical—Political—this was my nature in inquiring—if you any thing—how he executed his plan—I have never seen it. But it must have been considered of some consequence—in its time, as it was translated in French.
It appears that Miss Nancy Smith—had given you a partial encomium of my oration—it Shews at least—that She was pleased—I am confident, that if She—or Some other of mÿ female frends had charged themselves—with the dispatching of the copies to their adresses—I should here, have long, seen, it—I hope—they have are at Utica been more active in regard to the copies—to be forwarded to my frends—I Loaned  them several times—and can not well do it more—all moneÿ and some love making men!
All that I hope is, that you Shall not be disappointed,—mrs Adams will Sooner pardon me a blunder—if she can discover here and there Something—which maÿ Serve as an Atonement—and—I dare it whisper to you—I flatter myself, that I have not entirely failed:—how could I? my Dear frend! knowing—I should be heard and read bÿ a few Ladies and men—whom I alwaÿs Should wish to please. Generally Spoken I found, and I believe, Solomon would have asserted, that it was So in his days—that women are less envious of—and esteem with better grace and more justness that of what is praise worthÿ in us, than we are inclined with respect to them From this principle acting I was generally contented—could I obtain Some Small Share in their good opinion—without minding much our own herd—the few excepted—and I am convinced—that if a certain Lady A.A. ruled with despotic Swaÿ—I should have a better chance of obtaining "otium cum dignitate"—that is something to eat and to drink too—without hard working—without doing any thing, than from all mÿ frends together in both hemispheres. They all would pretend—that I ought not be in idleness—that a Sinecure is a pernicious thing!—but they know not, how manÿ Sinecures can be honorable—profitable to contemperaries and posterity—Suppose I was created—with a handsome living—the master of ceremonies—at the high festivals at Wollaston—or made Collector—not of taxes or of customs—but of judicious remarks—Sprightly repartees—and anecdotes or Historiographer of her Ladyship—or—if that was too high aspired—Father confessor of her charming attendants—alwaÿs on the wing to present her wishes, and modelling themselves after her example. In this manner—I should persuade my own dear Lady and beloved daughter, that her health contentment and happiness imperiously required—to obeÿ the call—and move to Mount Wallattoo—but should mrs A. dare to make such an invitation?—I doubt much—if divisum imperium cum Jove () uxor habet—adio—recommend me—and continue the friend / of


Fr. Ad. Vander kemp.

